Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-32 are pending. Claims 16-32 are withdrawn. Claims 1-15 are examined below.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15, in the reply filed on 8/3/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Manodoro et al. (US 2016/0268956) in view of Matsuda et al. (US 2017/0370619) and Kurizoe et al. (US 2019/0280136).
Regarding claim 1, Manodoro discloses a photovoltaic solar panel mounting system (see abstract), comprising: 
one or more spacer elements (spacer 9, fig. 7, or 234/235, fig. 14)
wherein the one or more spacer elements are configured to be positioned between a rear side of a solar panel and one or more mounting planes supporting the solar panel (see paragraphs [0145]-[0147], [0152]-[0156], [0174] and [0184]-[0186]). 
In the instant case, Mandoro does not disclose the solar panel comprises a frame. Kurizoe is analogous art to Mandoro as Kurizoe discloses solar modules (see abstract). Kurizoe discloses solar cells may comprise frames to protect the edge of the solar cell (see paragraph [0024]).
Therefore it would be obvious to a person having ordinary skill in the art to modify the solar modules of Mandoro to comprise frames as the frames protect the modules edge.
Mandoro as modified by Kurizoe disclose wherein one or more spacer elements (9) are configured to be positioned within an inner portion of a solar panel having a perimeter frame as the spacer are within the perimeter of the solar module.
Further, Mandoro discloses a four sided rail as a mounting plane, i.e. a mounting surface (230), sides (224), and a bottom (222) (see fig. 15, and [0145]-[0147]).
In the instant case, Mandoro discloses two or more clamps attaching the solar panel (see fig. 20).
Mandoro discloses the peripheral clip applies a mechanical bias to the solar module in order to press along the edge seal (see paragraphs [0125], [0218]). It is the examiner’s position that a mechanical biased attachment reads on the function of “a face of the solar panel is deflected from a neutral position away from the one or more mounting rails”.
In the instant case, although Mandoro discloses two or more clamps attaching the solar panel (see fig. 20), Mandoro does not disclose the clamps attach the panel to the rail. 
In an alternate embodiment, Mandoro does disclose the solar module is attached to rails (u-shaped fixating members 220, see fig. 15, paragraph [0183]))
Similarly, Matsuda is analogous art to Mandoro as Matsuda discloses peripheral clamps (attachment section 423b), wherein the clamp attaches the panel to the rail (see fig. 8, paragraph [0096]).
The court has held it would be obvious to a person having ordinary skill in the art to substitute one known device (i.e. clamp to the rail for attachment) for another known device (i.e. attachment method of Mandoro), whrein the result is predictable, i.e. a solar module.

Regarding claims 2 or 3, modified Manodoro discloses a mounting system of claim 1, wherein the one or more spacer elements are configured to be fixed to the one or more mounting rails (see pargraph [0184]-[0185]).

Regarding claim 3, modified Manodoro discloses a mounting system of claim 1, wherein the one or more spacer elements are configured to be fixed to the rear side of solar panel (see paragraph [0126]).

Regarding claims 4 and 5, modified Manodoro discloses a mounting system of claim 1, but does not disclose wherein a distance the face of the solar panel is deflected from a neutral position is from 0.1 to 4 cm (claim 4), nor wherein a distance the face of the solar panel is deflected from a neutral position is from 0.4 to 2.5 cm (claim 5). The amount of bias creates a seal along the edge resulting in the amount of bias and deflection to be a result effective variable.
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.

Regarding claim 6, modified Manodoro discloses a mounting system of claim 1, further comprising: 
the one or more mounting rails; 
the two or more clamps; and 
the solar panel (see paragraphs [0145]-[0147], [0152]-[0156], [0174] and [0184]-[0186]).
Further, Matsuda discloses wherein the solar panel has a short axis and a long axis (see fig. 1, paragraph [0037]).
It would be obvious for a person having ordinary skill in the art to modify the solar module of Manodoro to be any size or shape, specifically rectangular as taught by Matsuda, i.e.  a long axis and a short axis, in order to fit the location of installation.

Regarding claim 7, modified Manodoro discloses a mounting system of claim 6, wherein the one or more mounting rails are configured to run parallel to the short axis of the solar panel after the two or more clamps attach the solar panel to the one or more mounting rails (see Matsuda fig. 16, paragraph [0150]).

Regarding claim 8, modified Manodoro discloses a mounting system of claim 6, wherein the one or more mounting rails are configured to run parallel to the long axis of the solar panel after the two or more clamps attach the solar panel to the one or more mounting rails (see Matsuda figs. 1 and 5, paragraphs [0085]-[0086]).

Regarding claim 10, modified Manodoro discloses a mounting system of claim 1, further comprising: 
the one or more mounting rails; 
the two or more clamps; and 
the solar panel, wherein the solar panel has an axis across which the one or more mounting rails are configured to span when the one or more spacer elements are positioned between the rear side of the solar panel and the one or more mounting rails supporting the solar panel, and 
wherein the one or more spacer elements are configured such that a sum of lengths of the one or more spacer elements on each of the one or more mounting rails have a value between 1% and 99.9% of a length of the axis of the solar panel when the one or more spacer elements are positioned between the rear side of the solar panel and the one or more mounting rails supporting the solar panel.

Regarding claim 11, modified Manodoro discloses a mounting system of claim 1, further comprising: 
the one or more mounting rails; 
the two or more clamps; and the solar panel, 
wherein the solar panel has an axis across which the one or more mounting rails are configured to span when the one or more spacer elements are positioned between the rear side of the solar panel and the one or more mounting rails supporting the solar panel (see paragraphs [0145]-[0147], [0152]-[0156], [0174] and [0184]-[0186]), and 
wherein the one or more spacer elements (9) are configured such that a sum of lengths of the one or more spacer elements on each of the one or more mounting rails span a length and are positioned between the rear side of the solar panel and the one or more mounting rails supporting the solar panel (see Manodoro figs. 1 and 14).
Manodoro does not specifically disclose the spacers have a value between 4% and 90% of a length of the axis of the solar panel when the one or more spacer elements are positioned between the rear side of the solar panel and the one or more mounting rails supporting the solar panel. 
The courts have held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Regarding claim 12, modified Manodoro discloses a mounting system of claim 1, wherein the one or more spacer elements are integral to the plate or soldered (see paragraph [0130]), wherein the mounting plate and/or the soldered material would be metal (see paragraph [0019]) and therefore read on comprised of one or more of a metal, a plastic, an elastomer, a wood, a ceramic, a composite.

Regarding claim 13, modified Manodoro discloses a mounting system of claim 1, further comprising a layer of elastomer material (elastic member 323 and/or 337) affixed to a side of each of the one or more spacer elements such that the layer of elastomer is configured to contact the rear side of the solar panel when the one or more spacer elements are positioned between the rear side of the solar panel and the one or more mounting rails supporting the solar panel (see figs. 19-20, paragraphs [0215]-[0218])

Regarding claim 14, modified Manodoro discloses a mounting system of claim 1, but does not disclose wherein the one or more spacer elements are configured to be kept in place through pressure applied when the one or more spacer elements are positioned between the rear side of the solar panel and the one or more mounting rails supporting the solar panel without being rigidly affixed to the rear side of the solar panel or the one or more mounting rails.
Matsuma discloses spacers (71) may be held in place by pressure (see fig. 8 and 13, paragraphs [0075] and [0129]).
The court has held it would be obvious to a person having ordinary skill in the art to substitute one known method (i.e. spacer held in by pressure) for another known method (i.e. spacer glued in place), wherein the result is predictable, i.e. the spacer maintained in position.

Regarding claim 15, modified Manodoro discloses a mounting system of claim 1 where the one or more spacer elements are an integral part of the one or more mounting rails (see fig. 2, 4 and 5, paragraph [0130]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Manodoro et al. and Matsuda et al. as applied to claim 1-8 and 10-15 above, and further in view of Levin (US 2019/0013768).
Regarding claim 9, modified Manodoro discloses a mounting system of claim 6, wherein the one or more mounting rails are a single rail.
Modified Manodoro does not disclose the single rail is configured to operate as center tube in a tracking photovoltaic system.
Levin is analogous art to Manodoro as Levin discloses solar cell supports (see abstract). Levin discloses wherein a single symmetrical rail is configured to operate as center tube in a tracking photovoltaic system (see fig. 2, paragraph [0023]). 
The court has held it would be obvious to a person having ordinary skill in the art to substitute one known device, i.e. mounting tube mounting plane 30 of Manodoro, with another known device, i.e., the center tube 210 of Levin, wherein the results would be predictable.

Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments regarding indefiniteness of claim 1, and subsequent discussion of intended use is persuasive. Applicant’s amendment overcomes the rejection. Rejection under 35 USC § 112 are withdrawn. 
Regarding rejection of claim 1, arguments under 35 USC 103, considered language as intended use, the examiner addressed the rejection of intended use in previous office action and as a positively recited function above, i.e. “Mandoro discloses the peripheral clip applies a mechanical bias to the solar module in order to press along the edge seal (see paragraphs [0125], [0218]). It is the examiner’s position that a mechanical biased attachment reads on the function of “a face of the solar panel is deflected from a neutral position away from the one or more mounting rails”.” Force applied to the edge, inherently applies opposite pressure from a spacer the solar module is resting along. Edges biased downward as seals are compress results in the middle supported by spacers remaining at top of spacer, as edge deflects down, i.e. interior portion is deflected upward as the edges are biased downward.
Applicant’s assertion that a downward bias at the edge toward a compliant seal would somehow result in the interior of the panel not be biased upward by the spacer is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wares et al. (US 2020/0382053).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721